Citation Nr: 1539073	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-39 802	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, including atrial fibrillation, coronary artery disease (CAD) with angina and left ventricular
hypertrophy.

2.  Entitlement to a higher initial evaluation for degenerative joint disease, right knee, status post total knee arthroplasty, rated 10 percent disabling from November 4, 2008 to January 4, 2011, 100 percent disabling from January 5, 2001 to February 28, 2012, and 60 percent disabling from March 1, 2012.

3.  Entitlement to a higher initial evaluation for degenerative joint disease, left knee, status post total knee arthroplasty, rated 10 percent disabling from November 4, 2008 to April 9, 2012, 100 percent disabling from April 10, 2012, and 60 percent disabling from June 1, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during hearings held at the RO in August 2010 and December 2012, the first before a Decision Review Officer, the second before the undersigned Acting Veterans Law Judge (AVLJ).  

The claims were remanded by the Board to the Agency of Original Jurisdiction (AOJ) in October 2014.  Thereafter, the AOJ increased the rating for the right knee from 30 to 60 percent effective from March 1, 2012, and also increased the rating for the left knee from 30 to 60 percent effective from June 1, 2013.  The issues have been returned to the Board for appellate review.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1971 to May 1973.

2.	On August 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

						[CONTINUED ON NEXT PAGE]



ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


